EXHIBIT 10(xvii)

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of February 28, 2006 by and between CRESCENT
STATE BANK, a North Carolina banking corporation (hereinafter referred to as the
“Bank”) and Ray Vaughn of Cary, North Carolina (hereinafter referred to as the
“Officer”).

For and in consideration of their mutual promises, covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which hereby is acknowledged, the parties agree as follows:

1. Employment. The Bank agrees to employ the Officer and the Officer agrees to
accept employment upon the terms and conditions stated herein as Senior Vice
President and Chief Operating Officer of the Bank. The Officer shall render such
administrative and management services to the Bank as are customarily performed
by persons situated in a similar executive capacity. Officer shall faithfully
and diligently discharge his duties and responsibilities under this Agreement
and shall use his best efforts to implement the policies established by the
Bank. Officer hereby agrees to devote such number of hours of his working time
and endeavors to the employment granted hereunder as Officer and the Bank shall
deem to be necessary to discharge his duties hereunder, and, for so long as
employment hereunder shall exist, Officer shall not engage in any other
occupation which requires a significant amount of Officer’s personal attention
during the Bank’s regular business hours or which otherwise interferes with
Officer’s attention to or performance of his duties and responsibilities as an
officer of the Bank hereunder except with the prior written consent of the
President of the Bank. However, nothing herein contained shall restrict or
prevent Officer from personally, and for Officer’s own account, trading in
stocks, bonds, securities, real estate or other forms of investment for
Officer’s own benefit so long as said activities do not interfere with Officer’s
attention to or performance of his duties and responsibilities as an officer of
the Bank hereunder. Upon the request of the Bank, the Officer shall disclose all
business activities or commercial pursuits in which Officer is engaged, other
than Bank duties.

2. Compensation. The Bank shall pay the Officer during the term of this
Agreement, as compensation for all services rendered by the Officer to the Bank,
a base salary at the rate of $140,000 per annum, payable in cash not less
frequently than monthly. The rate of such salary shall be reviewed by the
President of the Bank not less often than annually, who may increase, but shall
not decrease, such rate during the term of this Agreement. Such rate of salary,
or increased rate of salary, as the case may be, may be further increased from
time to time in such amounts as the Bank shall, in its sole discretion, deem
necessary. Participation in the Bank’s incentive compensation, deferred
compensation, discretionary bonus, profit-sharing, retirement and other employee
benefit plans and participation in any fringe benefits shall not reduce the
salary payable to the Officer under this Paragraph. In the event of a Change in
Control (as



--------------------------------------------------------------------------------

defined in Paragraph 10), the Officer’s rate of salary shall be increased not
less than five percent annually during the term of this Agreement. Any payments
made under this Agreement shall be subject to such deductions as are required by
law or regulation or as may be agreed to by the Bank and the Officer.

3. Discretionary Bonuses. During the term of this Agreement, the Officer may be
entitled to such discretionary bonuses as may be authorized, declared and paid
by the Directors to the Bank’s key management employees. No other compensation
provided for in this Agreement shall be deemed a substitute for the Officer’s
right to such discretionary bonuses when and as declared by the Directors.

4. Participation in Retirement and Employee Benefit Plans; Fringe Benefits.

(a) The Bank shall provide family medical coverage and disability insurance for
the Officer and the Officer shall also be entitled to participate in any plan
relating to stock options, stock purchases, pension, thrift, profit sharing,
group life insurance, education, or other retirement or employee benefits that
the Bank has adopted, or may, from time to time adopt, for the benefit of its
employees or for employees generally, subject to the eligibility rules of such
plans.

(b) The Bank shall pay the expenses of the Officer for membership dues in civic
and country clubs.

(c) The Officer shall also be entitled to participate in any other fringe
benefits which are now or may be or become applicable to the Bank’s executive
employees, including the payment of reasonable expenses for attending annual and
periodic meetings of trade associations, and any other benefits which are
commensurate with the duties and responsibilities to be performed by the Officer
under this Agreement. Additionally, the Officer shall be entitled to such
vacation and sick leave as shall be established under uniform employee policies
promulgated by the Directors. The Bank shall reimburse the Officer for all
out-of-pocket reasonable and necessary business expenses which the Officer may
incur in connection with the Officer’s services on behalf of the Bank and which
are documented to the reasonable satisfaction of the Bank.

5. Term. Unless sooner terminated as provided in this Agreement and subject to
the right of either Officer or the Bank to terminate Officer’s employment at any
time as provided herein, the initial term of this Agreement and Officer’s
employment with the Bank hereunder shall be for a period commencing on the date
hereof and continuing for a period of three (3) years. On each anniversary of
the Effective Date of this Agreement, the term of this Agreement shall
automatically be extended for an additional one (1) year period beyond the then
effective expiration date unless written notice from the Bank or the Employee is
received ninety (90) days prior to an anniversary date advising the other that
this Agreement shall not be further extended.

6. Confidentiality; Noncompetition. Officer hereby acknowledges and agrees that
(i) in the course of his service as an officer of the Bank, he will gain
substantial knowledge of and familiarity with the Bank’s customers and its
dealings with them, and other information concerning the Bank’s business, all of
which constitutes valuable assets and privileged information that is
particularly sensitive due to the fiduciary responsibilities inherent in the

 

2



--------------------------------------------------------------------------------

banking business; and, (ii) in order to protect the Bank’s interest in and to
assure it the benefit of its business, it is reasonable and necessary to place
certain restrictions on Officer’s ability to compete against the Bank and on his
disclosure of information about the Bank’s business and customers. For that
purpose, and in consideration of the Bank’s agreements contained herein, Officer
covenants and agrees as provided below.

(a) Covenant Not to Compete. During a period of one (1) year following the
effective date of termination of this Agreement or Officer’s employment with the
Bank for any reason other than for “Cause” as defined in Paragraph 8(c) of this
Agreement, Officer will not “Compete” (as defined below), directly or
indirectly, with the Bank in Wake County, North Carolina, or any county
contiguous to Wake County North Carolina, or any county in North Carolina in
which the Bank has, or establishes during the term hereof (or any renewal of the
term hereof), a full service or loan production office (the “Relevant Market”).

For the purposes of this Paragraph 6, the following terms shall have the
meanings set forth below:

Compete. The term “Compete” means: (i) soliciting or securing deposits from any
Person residing in the Relevant Market for any Financial Institution;
(ii) soliciting any Person residing in the Relevant Market to become a borrower
from any Financial Institution, or assisting (other than through the performance
of ministerial or clerical duties) any Financial Institution in making loans to
any such Person; (iii) inducing or attempting to induce any Person who is a
Customer of the Bank, to change such Customer’s depository, loan and/or other
banking relationship from the Bank to another Financial Institution;
(iv) inducing or attempting to induce any Person who is an employee of the Bank
to leave the employ of the Bank; (v) acting as a consultant, officer, director,
independent contractor, or employee of any Financial Institution or proposed
Financial Institution that has or proposes to have its main or principal office
in the Relevant Market, or, in acting in any such capacity with any other
Financial Institution or proposed Financial Institution, to maintain an office
or be employed at or assigned to or to have any direct involvement in the
management, business or operation of any office of such Financial Institution or
proposed Financial Institution located or to be located in the Relevant Market;
or (vi) communicating to any Financial Institution the names or addresses or any
financial information concerning any Person who was a Customer of the Bank at
the date of Officer’s termination of this Agreement.

Customer. The term “Customer” means any Person with whom, as of the effective
date of termination of this Agreement or Officer’s employment with the Bank for
any reason, the Bank has or has had a depository, loan and/or other banking
relationship.

Financial Institution. The term “Financial Institution” means any federal or
state chartered bank, savings bank, savings and loan association or credit
union, or any holding company for or corporation that owns or controls any such
entity, or any other Person engaged in the business of making loans of any type
or receiving deposits, other than the Bank.

Person. The term “Person” means any natural person or any corporation,
partnership, proprietorship, joint venture, limited liability company, trust,
estate, governmental agency or instrumentality, fiduciary, unincorporated
association or other entity.

 

3



--------------------------------------------------------------------------------

(b) Confidentiality Covenant. Officer covenants and agrees that any and all
data, figures, projections, estimates, lists, files, records, documents, manuals
or other such materials or information (financial or otherwise) relating to the
Bank and its banking business, regulatory examinations, financial results and
condition, lending and deposit operations, customers (including lists of the
Bank’s customers and information regarding their accounts and business dealings
with the Bank), policies and procedures, computer systems and software,
shareholders, employees, officers and directors (herein referred to as
“Confidential Information”) are proprietary to the Bank and are valuable,
special and unique assets of the Bank’s business to which Officer will have
access during his employment with the Bank. Officer agrees that (i) all such
Confidential Information shall be considered and kept as the confidential,
private and privileged records and information of the Bank, and (ii) at all
times during the term of his employment with the Bank and following the
termination of this Agreement or his employment for any reason, and except as
shall be required in the course of the performance by Officer of his duties on
behalf of the Bank or otherwise pursuant to the direct, written authorization of
the Bank, Officer will not: divulge any such Confidential Information to any
other Person or Financial Institution; remove any such Confidential Information
in written or other recorded form from the Bank’s premises; or make any use of
any Confidential Information for his own purposes or for the benefit of any
Person or Financial Institution other than the Bank. However, following the
termination of Officer’s employment with the Bank, this subparagraph (b) shall
not apply to any Confidential Information which then is in the public domain
(provided that Officer was not responsible, directly or indirectly, for
permitting such Confidential Information to enter the public domain without the
Bank’s consent), or which is obtained by Officer from a third party which or who
is not obligated under an agreement of confidentiality with respect to such
information.

(c) Remedies for Breach. Officer understands and agrees that a breach or
violation by him of the covenants contained in Paragraph 6(a) or 6(b) of this
Agreement will be deemed a material breach of this Agreement and will cause
irreparable injury to the Bank, and that it would be difficult to ascertain the
amount of monetary damages that would result from any such violation. In the
event of Officer’s actual or threatened breach or violation of the covenants
contained in Paragraph 6(a) or 6(b), the Bank shall be entitled to bring a civil
action seeking an injunction restraining Officer from violating or continuing to
violate those covenants or from any threatened violation thereof, or for any
other legal or equitable relief relating to the breach or violation of such
covenant. Officer agrees that, if the Bank institutes any action or proceeding
against Officer seeking to enforce any of such covenants or to recover other
relief relating to an actual or threatened breach or violation of any of such
covenants, Officer shall be deemed to have waived the claim or defense that the
Bank has an adequate remedy at law and shall not urge in any such action or
proceeding the claim or defense that such a remedy at law exists. However, the
exercise by the Bank of any such right, remedy, power or privilege shall not
preclude the Bank or its successors or assigns from pursuing any other remedy or
exercising any other right, power or privilege available to it for any such
breach or violation, whether at law or in equity, including the recovery of
damages, all of which shall be cumulative and in addition to all other rights,
remedies, powers or privileges of the Bank.

Notwithstanding anything contained herein to the contrary, Officer agrees that
the provisions of Paragraphs 6(a) and 6(b) above and the remedies provided in
this

 

4



--------------------------------------------------------------------------------

Paragraph 6(c) for a breach by Officer shall be in addition to, and shall not be
deemed to supersede or to otherwise restrict, limit or impair the rights of the
Bank under the Trade Secrets Protection Act contained in Article 24, Chapter 66
of the North Carolina General Statutes, or any other state or federal law or
regulation dealing with or providing a remedy for the wrongful disclosure,
misuse or misappropriation of trade secrets or other proprietary or confidential
information.

(d) Survival of Covenants. Officer’s covenants and agreements and the Bank’s
rights and remedies provided for in this Paragraph 6 shall survive any
termination of this Agreement or Officer’s employment with the Bank.

7. Standards. The Officer shall perform his duties and responsibilities under
this Agreement in accordance with such reasonable standards expected of
employees with comparable positions in comparable organizations and as may be
established from time to time by the President of the Bank. The Bank will
provide the Officer with the working facilities and staff customary for similar
executives and necessary for the Officer to perform his duties.

8. Termination and Termination Pay.

(a) The Officer’s employment under this Agreement shall be terminated upon the
death of the Officer during the term of this Agreement, in which event, the
Officer’s estate shall be entitled to receive the compensation due the Officer
through the last day of the calendar month in which the Officer’s death shall
have occurred and for a period of one month thereafter.

(b) The Officer’s employment under this Agreement may be terminated at any time
by the Officer upon 60 days’ written notice to the Directors. Upon such
termination, the Officer shall be entitled to receive compensation through the
effective date of such termination.

(c) The President may terminate the Officer’s employment at any time, but any
termination by the President, other than termination for Cause, shall not
prejudice the Officer’s right to compensation or other benefits under this
Agreement. The Bank shall provide written notice specifying the grounds for
termination for Cause. The Officer shall have no right to receive compensation
or other benefits for any period after termination for Cause. Termination for
Cause shall include termination because of the Officer’s personal dishonesty or
moral turpitude, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. Notwithstanding such termination, the obligations
under Paragraph 6 shall survive any termination of employment.

(d) Subject to the Bank’s obligations and the Officer’s rights under (i) Title I
of the Americans with Disabilities Act, §504 of the Rehabilitation Act, and the
Family and Medical Leave Act, and to (ii) the vacation leave, disability leave,
sick leave and any other leave policies of the Bank, the Officer’s employment
under this Agreement automatically shall be terminated in the event the Officer
becomes disabled during the term of this Agreement and it is determined by the
Bank that the Officer is unable to perform the essential functions of the
Officer’s job under this Agreement for ninety (90) business days or more during
any 12-month period. Upon any such termination, the Officer shall be entitled to
receive any compensation the Officer shall have

 

5



--------------------------------------------------------------------------------

earned prior to the date of termination but which remains unpaid, and shall be
entitled to any payments provided under any disability income plan of the Bank
which is applicable to the Officer.

In the event of any disagreement between the Officer and the Bank as to whether
the Officer is physically or mentally incapacitated such as will result in the
termination of the Officer’s employment pursuant to this Paragraph 8(d), the
question of such incapacity shall be submitted to an impartial physician
licensed to practice medicine in North Carolina for determination and who will
be selected by mutual agreement of the Officer and the Bank, or failing such
agreement, by two (2) physicians (one (1) of whom shall be selected by the Bank
and the other by the Officer), and such determination of the question of such
incapacity by such physician or physicians shall be final and binding on the
Officer and the Bank. The Bank shall pay the reasonable fees and expenses of
such physician or physicians in making any determination required under this
Paragraph 8(d).

9. Additional Regulatory Requirements. Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Bank (or
any of its successors in interest) shall not be required to make any payment or
take any action under this Agreement if:

(a) such payment or action is prohibited by any governmental agency having
jurisdiction over the Bank (hereinafter referred to as “Regulatory Authority”)
because the Bank is declared by such Regulatory Authority to be insolvent, in
default or operating in an unsafe or unsound manner; or,

(b) in the reasonable opinion of counsel to the Bank, such payment or action
(i) would be prohibited by or would violate any provision of state or federal
law applicable to the Bank, including, without limitation, the Federal Deposit
Insurance Act as now in effect or hereafter amended, (ii) would be prohibited by
or would violate any applicable rules, regulations, orders or statements of
policy, whether now existing or hereafter promulgated, of any Regulatory
Authority, or (iii) otherwise would be prohibited by any Regulatory Authority.

10. Change in Control.

(a) In the event of a termination of the Officer’s employment in connection
with, or within twenty-four (24) months after, a “Change in Control” (as defined
in Subparagraph (d) below) of the Bank other than for Cause (as defined in
Paragraph 8(c) hereof), the Officer shall be entitled to receive the amount set
forth in Subparagraph (c) below. Said sum shall be payable as provided in
Subparagraph (e) below.

(b) In addition to any rights the Officer might have to terminate this Agreement
contained in Paragraph 8, the Officer shall have the right to terminate this
Agreement upon the occurrence of any of the following events (the “Termination
Events”) within twenty-four (24) months following a Change in Control of the
Bank:

(i) Officer is assigned any duties and/or responsibilities that, in Officer’s
reasonable determination, are inconsistent with or constitute a demotion or
reduction in the Officer’s position, duties, responsibilities or status as such
existed at the time of the Change in Control or with his reporting
responsibilities or titles with the Bank in effect at such time, regardless of
Officer’s resulting position; or

 

6



--------------------------------------------------------------------------------

(ii) Officer’s annual base salary rate is reduced below the annual amount in
effect as of the effective date of a Change in Control or as the same shall have
been increased from time to time following such effective date; or

(iii) Officer’s life insurance, medical or hospitalization insurance, disability
insurance, stock options plans, stock purchase plans, deferred compensation
plans, management retention plans, retirement plans or similar plans or benefits
being provided by the Bank to the Officer as of the effective date of the Change
in Control are reduced in their level, scope or coverage, or any such insurance,
plans or benefits are eliminated, unless such reduction or elimination applies
proportionately to all salaried employees of the Bank who participated in such
benefits prior to such Change in Control; or

(iv) Officer is transferred to a location which is in excess of 25 miles from
his current principal work location without the Officer’s express written
consent.

A Termination Event shall be deemed to have occurred on the date such action or
event is implemented or takes effect.

(c) In the event that the Officer’s employment is terminated pursuant to this
Paragraph 10, the Bank will be obligated to pay or cause to be paid to Officer
an amount equal to 2.00 times the Officer’s “base amount” as defined in
Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”).

(d) For the purposes of this Agreement, the term Change in Control shall mean
any of the following events:

(i) After the effective date of this Agreement, any “person” (as such term is
defined in Section 7(j)(8)(A) of the Change in Bank Control Act of 1978),
directly or indirectly, acquires beneficial ownership of voting stock, or
acquires beneficial ownership of voting stock, or acquires irrevocable proxies
or any combination of voting stock and irrevocable proxies, representing
twenty-five percent (25%) or more of any class of voting securities of the Bank,
or acquires control of, in any manner, the election of a majority of the
Directors; or

(ii) The Bank consolidates or merges with or into another corporation,
association or entity, or is otherwise reorganized, where the Bank is not the
surviving corporation in such transaction; or

(iii) All or substantially all of the assets of the Bank are sold or otherwise
transferred to or are acquired by any other corporation, association or other
person, entity or group.

Notwithstanding the other provisions of this Paragraph 10, a transaction or
event shall not be considered a Change in Control if, prior to the consummation
or occurrence of such transaction or event, Officer and Bank agree in writing
that the same shall not be treated as a Change in Control for purposes of this
Agreement.

(e) Such amounts payable pursuant to this Paragraph 10 shall be paid, at the
option of the Officer, either in one lump sum or in thirty-six (36) equal
monthly payments following termination of Officer’s employment.

(f) Following a Termination Event which gives rise to Officer’s rights
hereunder, the Officer shall have twelve (12) months from the date of occurrence
of the Termination Event to terminate this Agreement pursuant to this Paragraph
10. Any such termination shall be deemed to have occurred only upon delivery to
the Bank (or to any successor corporation) of written notice of termination
which describes the Change in Control and the Termination Event. If Officer does

 

7



--------------------------------------------------------------------------------

not so terminate this Agreement within such twelve-month period, he shall
thereafter have no further rights hereunder with respect to that Termination
Event, but shall retain rights, if any, hereunder with respect to any other
Termination Event as to which such period has not expired.

(g) It is the intent of the parties hereto that all payments made pursuant to
this Agreement be deductible by the Bank for federal income tax purposes and not
result in the imposition of an excise tax on the Officer. Notwithstanding
anything contained in this Agreement to the contrary, any payments to be made to
or for the benefit of the Officer which are deemed to be “parachute payments” as
that term is defined in Section 280G of the Code, shall be modified or reduced
to the extent deemed to be necessary by the Directors to avoid the imposition of
excise taxes on the Officer under Section 4999 of the Code or the disallowance
of a deduction to the Bank under Section 162 of the Code.

(h) In the event any dispute shall arise between the Officer and the Bank as to
the terms or interpretation of this Agreement, including this Paragraph 10,
whether instituted by formal legal proceedings or otherwise, including any
action taken by the Officer to enforce the terms of this Paragraph 10 or in
defending against any action taken by the Bank, the Bank shall reimburse the
Officer for all costs and expenses, proceedings or actions, in the event the
Officer prevails in any such action.

11. Successors and Assigns. (a) This Agreement shall inure to the benefit of and
be binding upon any corporate or other successor of the Bank which shall
acquire, directly or indirectly, by conversion, merger, purchase or otherwise,
all or substantially all of the assets of the Bank.

(b) Since the Bank is contracting for the unique and personal skills of the
Officer, the Officer shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining the written consent of the Bank.

12. Modification; Wavier; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Officer and on behalf of the Bank by such
officer as may be specifically designated by the Board of Directors. No waiver
by either party hereto, at any time, of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No amendment or
addition to this Agreement shall be binding unless in writing and signed by both
parties, except as herein otherwise provided.

13. Applicable Law. This Agreement shall be governed in all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
North Carolina, except to the extent that federal law shall be deemed to apply.

14. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

8



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the transactions described herein and supersedes any and
all other oral or written agreements between any of the parties hereto other
than those contained herein in writing.

[Signature page follows.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first hereinabove written.

 

    CRESCENT STATE BANK        

By:

  /s/ Michael G. Carlton        

Michael G. Carlton

         

President and Chief Executive Officer

  ATTEST:       /s/ Bruce W. Elder        

Corporate Secretary

            OFFICER         /s/ Ray D. Vaughn   [SEAL]       Ray D. Vaughn  

 

10